Citation Nr: 1821524	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left upper extremity, secondary to service-connected cervical disc disease.

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease, secondary to service-connected left knee musculoligamentous strain status post femur fracture (left knee disability).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2015, the Veteran was scheduled for a Travel Board hearing.  However, in an April 2015 letter, his representative, on his behalf, withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2017).

With regard to representation, the Board notes that the Veteran submitted a VA Form 21-22 in September 2012 naming Disabled American Veterans (DAV) as his representative.  However, DAV did not sign this form, as is required for all appointments after June 2012.  Nevertheless, it is clear that the Veteran desired for DAV to be his representative.  In addition, DAV indicated in numerous statements since that time that it was the Veteran's representative and actively provided representation since that time.  As such, even though DAV did not sign the September 2012 appointment, the Board finds that the appointment has been accepted by DAV, based upon the actions since that time, and we will proceed with this appeal.

In February 2016, the Board remanded this matter for further development; namely, to afford the Veteran VA examinations, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  



FINDINGS OF FACT

1.  The evidence of record establishes the Veteran's radiculopathy of the left upper extremity was proximately due to his service-connected cervical disc disease. 

2.  The evidence of record establishes the Veteran's degenerative joint disease of the right knee onset simultaneously with the degenerative joint disease of his left knee, at its earliest in 2005; and imaging studies throughout the pendency of the claim show the severity of the degenerative joint disease in the both knees have remained symmetrical, indicating the lack of abnormal biomechanics of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left upper extremity disability, secondary to service-connected cervical disc disease, have been met.  38 U.S.C. 
§§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for service connection for a right knee disability, to include degenerative joint disease, secondary to the left knee disability, have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Radiculopathy of the Left Upper Extremity

The Veteran contends that his radiculopathy of the left upper extremity stems from his active duty service.  See January 2018 Appellant's Post-Remand Brief.  

More specifically, the Veteran asserts that it is due to the same injury for which he is service-connected for cervical disc disease.  Id.  He injured his neck in service in February 1966.  September 2004 Buddy Statement from R.A.S.; September 2004 Buddy Statement from E.C.L.  At that time, he was loading a truck with supplies, when he slipped and fell while attention to climb into the truck.  He hit his head on a metal door.  Following the incident, he complained of severe neck pain and his movements were guarded and stiff for several months thereafter.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R § 3.310(a); see also Allen v. Brown, 7 Vet. App., 439, 448 (1995) (en banc).

Contrary to the Veteran's claim the radiculopathy of the left upper extremity was directly caused by the same injury that caused his cervical disc disease, his service treatment records (STRs) are silent as to any diagnosis or complaints of radicular symptoms.  The first reference to any such symptoms contained in the medical records comes in a July 2002 VA Primary Care Assessment, which noted his report of persistent tingling in the first and second fingers of his left hand.  Even after another an injury to the head and neck in July 1991, there was no evidence of any neurological involvement found.  July 1991 M.B. Treatment Note; see also August 1991 M.B. Treatment Note (noted no neurological changes).

The Veteran was examined in February 2009 by the VA in connection with a service connection claim for headaches, which he related back to the same injury that caused his cervical disc disease in service.  February 2009 Neurological Disorders VA Examination Report.  At that time, the VA examiner noted he appeared to have had some type of head injury in service with longstanding neck issues.  Following examination, in relevant part, the VA examiner found he exhibited symptoms attributable to radiculopathy of the left upper extremity.  In the end, the VA examiner diagnosed him with cervical disc disease and left arm radiculopathy.  Of significance, the VA examiner opined the symptoms of his radiculopathy of the left upper extremity were likely due to his cervical disc disease. 

In furtherance of this claim, the Veteran was afforded a VA examination in April 2016.  April 2016 Shoulder and Arm Conditions VA Examination Report.  Upon examination, while the VA examiner did not diagnose any left upper extremity condition, the VA examiner proceeded to render a negative nexus opinion with respect to service connection on a direct basis.  The VA examiner explained that cervical radiculopathy could not be caused by a single traumatic incident in the absence of a severe injury.  In this instance, the VA examiner found no fracture of significant injury following review of an October 2015 imagine study.  According to the VA examiner, cervical radiculopathy is a condition that typically occurs over time, due to wear and tear, as a result of degenerative disc disease with foraminal stenosis.  

In reaching this conclusion, the VA examiner discounted a December 2015 letter from Dr. B.V., the Veteran's private treatment provider, because it did not contain any supporting rationale.  According to Dr. B.V., it was reasonable to assume his persistent back pain and arm numbness since his head injury in service due to a fall from a truck caused or significantly contributed to his present medical problems.

While the April 2016 VA examiner's opinion explicitly excludes the possibility of service connection on a direct basis, the VA examiner's explanation of the development of cervical radiculopathy over time due to degenerative disc disease is consistent with the February 2009 VA examiner's and Dr. B.V.'s findings that his present radiculopathy of the left upper extremity is caused by his cervical disc disease, which the VA has already recognized stems from his service. 

Based on the above, the Board finds the preponderance of the evidence substantiates the Veteran's service connection claim for radiculopathy of the left upper extremity, secondary to his service-connected cervical disc disease.  38 C.F.R § 3.310(a); see also Allen, supra.

II.  Service Connection for a Right Knee Disability

The Veteran contends that the degenerative joint disease of his right knee is secondary to his service-connected left knee disability.  See September 2012 Statement in Support of Claim; January 2018 Appellant's Post-Remand Brief.  

In assessing the evidence in this regard, the Board recognizes the Veteran is competent to provide evidence regarding the lay observable symptoms of a knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology) , abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he is not competent to render a medical diagnosis of degenerative joint disease or an opinion on such a complex medical question as aggravation of degenerative joint disease beyond its natural progression.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.

Of note, in a January 2016 Appellant's Brief, the Veteran's representative advised it was his contention the right knee injury he suffered post-separation while getting on a tank car was due to his service-connected left knee disability.

A review of the claims file confirms the Veteran reported injuring his right knee in October 1993 while he was getting on a tank car.  At that time, he experienced a burning sensation in the right knee around the medial side of the knee while stepping.  October 8, 1993 M.B. Treatment Note.  He also relayed injuring his right knee five or six years prior when he slipped at work and sustained a bruise.  October 12, 1993 M.B. Treatment Note.  However, he never described any problems with the left knee leading to either right knee injury.  

Following examination, the Veteran's private treatment provider indicated an impression of right knee strain and possible internal derangement.  Subsequently, in January 1994, he was diagnosed with a possible meniscal tear of the right knee and underwent a right knee arthroscopy, partial medial meniscectomy, chondroplasty of the medial femoral condyle and of the central facet of the patella.  January 10, 1994 M.B. Treatment Note.

More than 10 years later, a December 2005 VA Primary Care Assessment documented the Veteran had a history of degenerative joint disease of the lumbar spine, knees, perhaps the hips, and neck based on his lay statements.  During this appointment, he attributed it to jumping off equipment and walking on concrete over the course of his employment with a railroad company post-separation.  December 2005 VA Primary Care Assessment.  

The first formal diagnosis of degenerative joint disease of the right knee of record comes in March 2006.  March 2006 VA Primary Care Assessment.  Prior to that time, a December 2005 imaging study showed minimal narrowing within the medical compartment of both knees.  Upon reviewing the December 2005 imaging study, an April 2006 VA examiner observed there was no specific evidence of degenerative joint disease.  April 2006 Joints VA Examination Report (the Veteran was examined with respect to his service connection claim for a left knee disability).  However, the VA examiner also noted the medial compartment narrowing may suggest early degenerative changes bilaterally.  

Further, the April 2006 VA examiner noted there were multiple references to trauma sustained from jumping in and out of trains as a result of the Veteran's post-separation employment with a railroad company.  In fact, he stated he last worked 13 years ago because he went on disability due to multiple physical problems, to include the knees bilaterally.  Id.; see also July 2002 VA Primary Care Assessment (the Veteran reported retiring from because of musculoskeletal problems due to jumping off equipment and walking on concrete while working for the railroad company).  Absent from his statements was any reference to knee problems in service and immediately post-separation.

According to the April 2006 VA examiner, a physical examination revealed a normal gait and no abnormal weight bearing.  April 2006 Joints VA Examination Report.

A year later, while a May 2007 VA examiner observed the Veteran's gait was minimally antalgic, the VA examiner found no evidence of abnormal weight-bearing.  May 2007 Joints VA Examination Report (the Veteran was examined with respect to his claim for an increased, disability rating for the left knee disability).  An imaging study conducted in conjunction with the May 2007 VA examination again showed mild medial compartment cartilage narrowing bilaterally, which suggested minimal degenerative joint disease.

In furtherance of this claim, the Veteran was examined by the VA in May 2013.  May 2013 Knee and Lower Leg Conditions VA Examination Report.  At that time, the VA examiner confirmed the diagnosis of degenerative arthritis of the right knee.  During the examination, the VA examiner observed his gait was normal.  In addition, the VA examiner made no findings indicating abnormal weight-bearing.  An imaging study conducted as a part of the examination revealed, in pertinent part, mild patellofemoral degenerative joint disease bilaterally.  In the end, the VA examiner opined that it was less likely than not the degenerative joint disease of his right knee was proximately due to or aggravated by his service-connected left knee disability.  The VA examiner based this conclusion on the lack of medical records pertaining to the arthroscopy more than 20 years prior and the fact his gait was normal upon examination.  The Board finds this VA examiner's opinion inadequate because it lacks a sufficient supporting rationale as to why the lack of medical records and a normal gait support the negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran underwent another VA examination in April 2016.  April 2016 Knee and Lower Leg Conditions VA Examination Report.  During the examination, the Veteran reported ongoing right knee pain over the past 30 years.  He was told by physician about 20 years earlier that his right knee condition was due to protecting his left knee.  Contrary to his contention, the VA examiner observed his gait was normal.  Further, the VA examiner made no findings indicating abnormal weight-bearing.  

Following examination, the VA examiner diagnosed him with osteoarthritis of the right knee.  Id.; see also Greyzck v. West, 12 Vet. App. 288, 291 (1999) (noting the terms "osteoarthritis," "degenerative arthritis," and "degenerative joint disease" are synonymous).  Nonetheless, the VA examiner opined that it was less likely than not proximately due to or aggravated by his left knee disability.  In support, the VA examiner cited the lack of any abnormal lower extremity biomechanics during the physical examination and the fact that imaging studies showed symmetrical degenerative joint disease.  The VA examiner explained that if he was in fact favoring the right knee due to the left knee disability, premature arthritis of the right knee would be expected resulting in asymmetrical degeneration of the knees.
The April 2016 VA examiner's conclusion is well supported by the evidence detailed above.  For instance, despite the Veteran's claim in December 2005 of a history of degenerative joint disease of the knees, December 2005 imaging studies showed only the suggestion of early degenerative changes bilaterally.  He was not formally diagnosed with degenerative joint disease until March 2006.  At that time, he was diagnosed with degenerative joint disease of the knees bilaterally, and there was no indication of any asymmetrical degeneration.  Notwithstanding the May 2007 VA examiner's finding of a minimally antalgic gait, the imaging studies continued to show only the suggestion of minimal degenerative changes bilaterally.  Again, there is no indication of any asymmetrical degeneration.  Furthermore, both the April 2006 and May 2007 Joints VA Examination Reports were negative for any issues related to weight-bearing due to the left knee.  

In light of the above, the Board finds the April 2016 Knee and Lower Leg Conditions VA Examination Report is the most probative evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Given the simultaneous onset of degenerative joint disease in the right and left knees, the medical evidence of record does not establish that the Veteran's left knee disability caused the degenerative joint disease in the right knee because there is no evidence of abnormal lower extremity biomechanics sufficient enough to cause premature degenerative joint disease in the right knee.  

Similarly, because there is no evidence of abnormal lower extremity biomechanics sufficient enough to cause asymmetrical degenerative joint disease the evidence of record does not establish the Veteran's degenerative joint disease of the right knee was aggravated by the left knee disability at any time.  

The Board has also considered the possibility of service connection on a direct basis, but the evidence of record does not support it because there is no evidence establishing an in service incurrence, to include the Veteran's own lay statements.  See 38 C.F.R. §§ 3.303, 3.304; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally STRs.

Finally, the Board acknowledges that service connection may alternatively be granted on a presumptive basis for certain chronic diseases, such degenerative joint disease, pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  38 U.S.C. §§ 1111, 1112, 1113.  A chronic disease may be presumptively service connected if it is shown as such in service or within the one year presumptive period under 38 C.F.R. 
§ 3.307(a)(3) and it manifested again thereafter; if it is shown to have manifested to a compensable degree within one year of separation from service; or, if the evidence establishes chronicity and continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Expectedly, the Veteran's STRs are negative for any diagnosis of degenerative joint disease of the right knee in service.  The first suggestion of degenerative joint disease of the right knee was noted in December 2005, more than 38 years following separation from service, with the first formal diagnosis being made in March 2006.  Moreover, according to his lay statements during the April 2006 VA examination, his right knee pain onset around 1986; more than 10 years post-separation.  Therefore, the evidence of record neither shows it manifested in service; manifested to a compensable degree within one year of separation from service; nor chronicity or continuity of symptomatology post-separation.  

For the reasons above, the Board finds the preponderance of the evidence does not warrant service connection on a direct, secondary, or presumptive basis for a right knee disability.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a), 3.309(a), 3.310 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  


ORDER

Service connection for radiculopathy of the left upper extremity, secondary to the service-connected cervical disc disease, is granted.

Service connection for a right knee disability, to include degenerative joint disease, as secondary to the service-connected left knee disability, is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


